Title: To Benjamin Franklin from John Shaffer, 8 September 1781
From: Shaffer, John
To: Franklin, Benjamin


Paris 8 Sepr [1]781
I make No doubt but you Exelency have heard of the Ill treatment I met with. I was arrasted by A Mr Dotun Le sage At Paris for a sum of money wich he pretents I owe him And it is Very Clear that I have sufred and lost Near 72 thousand Livers and do Not owe him A Sheling. I was arrested in the most Cruel manner my arms tyed and Put in to a dunjen for Near 24 hours from the Infammation of that Villin Dotun Le sage. I have bean Advised to Clear up the matter with him as will as I can as he is a man of an Infamous Carracter and has Got a Rect. of me for 60000 Livers when I actuly only Red. [received] 20000 Livers. I can Prove that I sold the luggar the hole of her for £20000 but not with standing I am Informed his recd will stand good in law a gainst all Persons, and as I have No great Sum of money to go to law I would wish to settle with him on the best terms I can, was I in my own Country I would loose my life and fortune but I would have sattisfaction but in my Present situation I am oblidged to settle with him on the best terms I can.
I Give your Exelency my Parole of honour to settle with Dotun before I leave this Country.
If your Exelency will be Kind Enough to mention this to the Said Dotun L sage I make No doubt but he will Arrange with me, if you will be Kind Enough to Right by the bearrer to Dotun Le Sage you will oblidje Sir your most obedent & Very Humble Servant
J Shaffer
His Exelency Docter Franklin
 
Addressed: His Exelency / Docter Franklin / a Passy
Notation: J. Shaffer. 8. Sep. 81. Ansd. by W.T.F. 9h, Do
